IN THE SUPREME COURT OF THE STATE OF DELAWARE

RYAN F. COUNTS, §
§ No. 537, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1202013053
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: November 24, 2015
Decided: February 11, 2016

Before VALII-IURA, VAUGHN and SEITZ, Justices.
0 R D E R

This ll"' day of February 2016, upon consideration of the appellant’s
opening brief, the State’s motion to afflrm, and the Superior Court record, it
appears to the Court that:

(l) The appellant, Ryan F. Counts, filed this appeal from his third
violation of probation ("VOP") on a conviction and sentence imposed in 2012.
The State of Delaware has moved to affirm the Superior Court’s judgment on the
ground that it is manifest on the face of Counts’ opening brief that the appeal is

without merit.' We agree and afflrm.

(2) lt appears that, in August 20l2, Counts pled guilty to one count of
Failure to Re-Register as a Sex 0ffender, a class G felony,z and was sentenced to
two years at Level V imprisonment suspended for twelve months at Level II
probation.?’ Thereafter, Counts was found guilty of VOP in October 2013 and
January 20l4. F or the 2013 VOP conviction, Counts was resentenced to two years
at Level V suspended for twelve months at Level II. For the 2014 VOP conviction,
Counts was sentenced to two years at Level V suspended for twelve months at
Level III probation. On appeal from the 2014 conviction and sentence, this Court
affirmed the Superior Court’s judgment.4

(3) In April 2015, Counts was charged by administrative warrant for
having allegedly violated several conditions of his Level III probation. Following
a hearing on September 9, 20l5, the Superior Court found Counts guilty of VOP
and sentenced him, under ll Del. C. § 4204(k), to two years at Level V
imprisonment followed by six months at Level IV work release. Under section
4204(1)(7) (2010).
4 Counts v. Srate, 2014 WL 353082l (Del. July 15, 2014).

2

work release, supervised custody or any other form of reduction or diminution of
sentence."s This appeal followed.

(4) In his first claim on appeal, Counts alleges that the Superior Court
violated certain Sentencing Accountability Commission ("SENTAC") policies
when sentencing him under section 4204(k).6 Citing to SENTAC Benchbook
Policy Statements 29 and 30, Counts contends that a sentence under section
4204(]¢) was unwarranted because his case did not present "exceptional
circumstances," and that the court failed to state on the record and in the
sentencing order the reasons for imposing section 4204(1438 U.S. 154, 155-~56 ( 1978) (requiring a hearing when a defendant
has made a "substantial preliminary showing" that the police "knowingly and intentionally, or
with reckless disregard for the truth," relied on a false statement to establish probable cause).

9 Del. Supr. Ct. R. l4(e). See also Del. Supr. Ct. R. 9(e)(ii) (goveming designation of transcript).
‘° rr:cache v. s.»a:e, 525 A.zd 151, 154 (Del. 1937).

4

is without merit. lt is well-settled that SENTAC guidelines are voluntary and non-
binding and do not provide a basis for appeal of a sentence that is within statutory
limits'l as in this case.'z

NOW, TI~]EREFOR_E, IT IS ORDERED that the motion to affirm is
GRANTED. The judgment of the Superior Court is AFFIRMED.

BY TI-[E COURT:

»»~ z

J stice

" Mayes v. s¢aze, 604 A.zd 339, 345(13@1. 1992).
'2 Supra notes 2, 3.